PER CURIAM.
We deny the petitions for Writ of Certio-rari in these two consolidated cases. Cer-tiorari is denied in case no. 88-3203 upon authority of Cotton States Mutual Insurance Company v. Turtle Reef Association, 444 So.2d 595 (Fla. 4th DCA 1984). Certiorari is denied in case no. 89-1556 upon authority of Eoppolo v. National Railroad Passenger Corporation, 108 F.R.D. 292 (E.D.Penn.1985) and Florida Power & Light Company v. Limeburner, 390 So.2d 133, 134 (Fla. 4th DCA 1980).
DENIED.
LETTS and WALDEN, JJ., concur.
GUNTHER, J., concurs in conclusion only.